BRICKELL, O. J.
— This is an appeal from a decree of the court of chancery refusing the dissolution of a temporary injunction, on the denials of a verified answer. The injunction was directed against the prosecution of an action at law for the recovery of the possession of a tract of land. The gravamen of the bill is, that the plaintiff in the action at law had made a parol gift of the land to the defendants, standing to him in the relation of daughter and son-in-law, inducing them to move upon the lands and make valuable improvements thereon, thereby creating an equitable estoppel against the assertion of the legal title, to oust them. The answer is unequivocal, and is a full denial of every fact on which the equity of the bill rests. The general ruléis, that such an answer entitles the defendant to a dissolution of the injunction. The rule is hot without its exceptions, .hut it must be apparent irreparable mischief may follow, or some circumstance peculiar in its character mmt exist', to justifjr a departure from it. — Satterfield v. John, 53 Ala. 127 ; Chambers v. Ala. Iron Co., 67 Ala. 353. We see no fact in the present case, which -vyoul’d authorize a-continuance of the injunction, restraining the prosecutiou of the suit at law. Whether the bill has equity, or what may be the measure of relief to which the plaintiff may be entitled, or in what forum their rights to com.*549pensation for improvements may be enforced, if the allegations of the bill be proved, are questions not; now presented and which have not been considered. The defendant is not averred to be insolvent, nor any fact or circumstance shown, which indicates that any serious injury will result to the plaintiffs from the dissolution of the injunction, which is not akin to .the injury always resulting from a dissolution, when on a final hearing the injunction is reinstated and perpetuated, the denials of the answer being overcome by the evidence.
The decree must be reversed, a decree here rendered dissolving the injunction, and the-cause is remanded.
Reversed, rendered and remanded.